Citation Nr: 1135849	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May to July 1986 and from July to November 1988; he had active service from February 2002 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hepatitis C.

The Board remanded the claim in March 2010 for additional development.  


FINDING OF FACT

The Veteran currently has hepatitis C that is the result of an injury in active service.  


CONCLUSION OF LAW

The criteria for service connection of hepatitis C have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

The Board notes that the Veteran submitted new evidence following the last adjudication of the claim in the April 2011 supplemental statement of the case (SSOC).  However, as the benefits sough on appeal are granted herein, he is not prejudiced by the Board's consideration of this new evidence in the first instance. 


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

Service treatment records do not show hepatitis C during service.  Rather the Veteran contends that he had in-service exposures consisting of being in close quarters with service members, dental work, vaccinations received in preparation for deployment, or from needle use during a combat training class.  Of note, the Veteran submitted a certificate of training for a Combat Lifesaver Course, completed in April 2002.     

Hepatitis C was first identified over two years after service, when the Veteran received a July 2006 letter following a June 2006 blood drive, which stated that he had a positive screening for hepatitis C.  This diagnosis was confirmed by his private physician and by a September 2006 liver biopsy.    

A private physician stated in an August 2006 treatment report that the Veteran had likely been infected for a short period of time, likely six years or less.  An August 2006 letter from the American Red Cross Blood Services states that blood he donated in June 2000 was negative for hepatitis C.    

The Veteran underwent a July 2010 VA liver examination.  Testing confirmed the continuing presence of hepatitis C.  The Veteran stated that he had been in a monogamous relationship with his wife of 19 years and never abused intravenous (IV) drugs during or after service.  He denied other typical risk factors for blood exposures, including blood transfusion and shared toothbrushes and razors.  The only event he could recall that might have led to his contracting hepatitis C was the combat life saving training class, where multiple students practiced inserting IV needles into him.  He stated that he did not know whether the needles were sterile each time he was "stuck."  

The examiner stated that it was not possible to state when and how the Veteran incurred hepatitis C without resorting to speculation.  He stated that lab values from 2002 to 2006 and information regarding whether the needles used during the 2002 combat training class were sterile may help determine when the disease was incurred.  

Following the VA examination, the Veteran submitted an April 2011 letter from his dentist, who wrote that lichen planus was found during a routine intraoral examination in April 2004.  He also submitted a 2002 Annual Report from the National Institute of Dental and Craniofacial Research and another medical journal article, which stated that oral lichen planus had been shown in some cases to be associated with hepatitis C infection.  

The record is clear that the Veteran currently has hepatitis C.  He is competent to report his risk factors, including the use of potentially non-sterile needles, during active service.  The certificate of training adds further support for his report, and there is no clear evidence against his statements regarding risk factors.  Hence, an in-service risk factor is established.

The remaining issue is whether there is evidence showing a positive association with an in-service injury or risk factor and the current hepatitis C.  
38 C.F.R. § 3.303.

The medical opinion that the Veteran had incurred hepatitis C in the previous six years or less, is equivocal but consistent with in-service incurrence.  The dentist's report of lichen planus shortly after service together with the study reported by the National Institute of Dental and Craniofacial Research supports a conclusion that hepatitis C was incurred in service.  The VA examiner essentially declined to provide an opinion.  For this reason, the opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

Although hepatitis C was only confirmed two years following service, the medical evidence and the Veteran's statements regarding the lack of risk factors outside of service are at least in equipoise as to the question of whether there is a nexus between the current disease and service.  

Resolving reasonable doubt in favor of the Veteran, service connection for hepatitis C is granted.  38 C.F.R. § 3.303; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


